Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION DECLARES REGULAR QUARTERLY CASH DIVIDEND HOLDS 2 COVINGTON, LA. (May6,2009) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) announced that its Board of Directors declared its regular quarterly cash dividend of $0.13 per share.The dividend is payable on June3,2009 to stockholders of record on May18,2009.On May4,2009 there were 48,366,879 shares of common stock outstanding. Speaking at POOL’s annual meeting of shareholders, WilsonB.(Rusty)Sexton, Chairman of the Board, said that the shareholders elected AndrewW.Code, JamesJ.Gaffney, George T.
